Exhibit 16.1 September 12, 2007 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Sino-American Development Corporation Commission File No. 0-26760 We have read the statements made by Sino-American Development Corporation which were provided to us and which we understand will be filed with the Commission pursuant to Item 4.01(a) of its Current Report on Form 8-K, regarding the change in certifying accountant.We agree with the statements concerning our firm in such Current Report on Form 8-K.We have no basis to agree or disagree with other statements made under Item 4.01. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Yours very truly, /s/ Murrell, Hall, McIntosh & Co. PLLP Murrell, Hall, McIntosh & Co, PLLP Certified Public Accountants Oklahoma
